UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6571


JOHN DOUGLAS ALEXANDER,

                    Petitioner - Appellant,

             v.

LEROY CARTLEDGE, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Henry M. Herlong, Jr., Senior District Judge. (6:16-cv-00600-HMH)


Submitted: September 28, 2017                                 Decided: October 17, 2017


Before AGEE, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Douglas Alexander, Appellant Pro Se. Susannah Rawl Cole, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Donald John Zelenka, Deputy
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Douglas Alexander seeks to appeal the district court’s orders accepting the

recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2254

(2012) petition and denying his motion for reconsideration.            The orders are not

appealable unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C.

§ 2253(c)(1)(A) (2012). A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When

the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court

denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the petition states a debatable claim of

the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Alexander has not

made the requisite showing. Accordingly, we deny Alexander’s motions for a certificate

of appealability and dismiss the appeal.         We further deny Alexander’s motion for

appointment of counsel. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                               DISMISSED

                                             2